Citation Nr: 0101263	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 (West 1991) on the basis of 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to November 
1946, and from December 1946 to February 1960.  He died on 
December [redacted], 1996.  The appellant is the surviving spouse 
of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a decision dated July 30, 1998, the Board 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 (section 1151) and determined that a January 1997 
rating decision on the appellant's DIC claim based on service 
connection for the cause of the veteran's death was final.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In May 
2000, the Court issued a Memorandum Decision that affirmed 
the Board's decision with respect to the section 1151 DIC 
claim, but the Court ordered further regional office 
development and adjudication of a pending claim for DIC 
benefits under 38 U.S.C.A. § 1310 (service connection for the 
cause of the veteran's death).


REMAND

The appellant filed her original claim seeking DIC benefits 
in January 1997.  Her claim was denied by the RO in a rating 
decision dated in January 1997.  Thereafter, she filed a 
claim in May 1997 alleging that the veteran's death was due 
VA medical care.  The RO denied this claim, which was 
construed as seeking entitlement to DIC under section 1151, 
by rating decision in June 1997, and this decision was 
affirmed by the Board and then by the Court, as detailed 
above in the Introduction.  In its Memorandum Decision of May 
2000, the Court found that the appellant's original section 
1310 DIC claim was still pending on appeal on the basis that 
her substantive appeal filed in August 1997 "constituted a 
timely NOD [notice of disagreement] as to the [sec. 1310] DIC 
claim because it expressed timely disagreement in writing 
with denial of DIC benefits, which could include the January 
1997 rating decision, 'and a desire to contest the result.'"  
As a result, the Court found that the Board erred by failing 
to recognize a timely notice of disagreement in the 
aforementioned substantive appeal and concluding that the 
January 1997 rating decision on the issue of entitlement to 
DIC under section 1310 was final.  The Court has directed 
that where a claimant has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The RO is advised that its readjudication of this claim must 
be in accord with VA's duty-to-assist obligations under the 
newly amended versions of 38 U.S.C.A. §§ 5103A and 5107(a).  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO must furnish a statement of the 
case to the appellant and her 
representative addressing the issue of 
entitlement to DIC on the basis of 
service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.  
As alluded to above, the RO must develop 
and adjudicate her claim on the merits 
after ensuring that all duty-to-assist 
provisions have been fulfilled.  For 
further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the decision remains 
adverse to the appellant and, after she 
has been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  
However, this issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


